Citation Nr: 0422836	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had prewar service from September 1941 to 
December 1941, was beleaguered from December 1941 to December 
1942 and served in the Philippine Army from August 1945 to 
June 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in December 2002, and a substantive appeal 
was timely received in January 2003.  

Pursuant to an August 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appeal has been 
advanced on the Board's docket.  However, in a statement 
received in August 2002, the appellant reported (apparently 
for the first time) that he had received treatment for his 
right eye in 1946 at Veterans Memorial Hospital in Manila.  
It is clear that any such evidence would be relevant to the 
appeal, and VA's assistance to the claimant duties require 
that an effort be made to obtain this evidence which the 
appellant has identified. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to obtain any available medical records 
documenting treatment in 1946 for the 
appellant's right eye disorder at 
Veterans Memorial Hospital in Manila.  
 
2.  If any records documenting treatment 
for right eye disability in 1946 at 
Veterans Memorial Hospital are obtained, 
then the appellant should be scheduled 
for a VA examination to ascertain the 
nature of his current right eye disorder 
and an opinion as to any causal 
relationship to service.  

3.  After completion of the above, the RO 
should review the record and determine if 
the appeal can be granted.  If the 
benefit remains denied, the appellant and 
his representative should (if necessary) 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


